Exhibit 10.1


October 28, 2009


Stephen J. Turner
34620 SE Curtis Road
Snoqualmie, WA 98065


Richard M. Levy
12118 SE 21st
Bellevue, WA 98005


Gentlemen:


This letter confirms our agreement with respect to your employment with SCOLR
Pharma, Inc. (the “Company”).  The Company has entered into employment
agreements with each of you dated April 14, 2008 (“Employment
Agreements”).  Except as specifically modified hereby, the terms and conditions
of the Employment Agreements shall remain in full force and effect.


1.  
Notwithstanding the provisions of Section 4.1 of the Employment Agreements,
effective November 1, 2009, you agree to accept a reduction in cash compensation
for performance of your duties to the Company to a rate of $175,000 per
year.  For all other purposes of your respective employment agreements, the
amount of the “Base Salary” shall continue as set forth in your individual
Employment Agreement.

 
2.  
In connection with the execution of this letter agreement, the Company has
granted each of you vested options to purchase 500,000 shares of the Company’s
common stock under the Company’s 2004 Equity Incentive Plan.

 
3.  
The Company has agreed that all stock options granted to you under the 2004
Equity Incentive Plan or 1995 Stock Option Plan, including options granted after
this date, shall be exercisable for two years after termination of your
employment with the Company (for any reason), provided, however, that no such
stock options shall be exercisable beyond their scheduled expiration date.



Please confirm your agreement with the foregoing by signing a copy of this
letter below.


Regards,
SCOLR Pharma, Inc.


/s/ Michael N. Taglich
Michael N. Taglich
Chairman of the Board


Accepted and Agreed this 2nd day of November, 2009




/s/ Stephen J. Turner
Stephen J. Turner




/s/ Richard M. Levy
Richard M. Levy
